 

 

 

 
   

Case 2:20-cv-00372-RAJ Document9 Filed @ me
U.S. Postal Service™

CERTIFIED MAIL® RECEIPT

Domestic Mail Only

    
  

RM INS MUCOUS A ene marin a [reli he

WARES N TONES FERPA | L.

Certified Mail Fee

$ $05 Po . 1 i ~
Extra Services & Fees (chack bor, add foe af py te) t= ate =
LD) Return Receipt hardcopy) $ ti a ony >
CReturn Receipt (electronic) $ $n ig 4 Postmark? =
[i Certiied Mali Restricted Detivery  $ __ tht} & Here. oO
[J Adut Signature Required § —er—f— Lo i fy
Ci Adutt Signature Restricted Delivery Pe ALE * ‘
Postage .
; $1.30 a
Total Postage and Fees O3/ i O/ 208 WW
$535
ig in OS

 

 

 

 

 

 

 

Sent To

Ais awn Dar: U.S: Dapt.. Su sbice
“es O Penn sy lV GIL A-2) NUL

?on' L640 0001 &beb 8030

 

 

  

 
  

Naton DC 20535-0001

PS Form 3800, Aprit 2015 PSN 7530-02-000- CIA See Reverse for Instructions

 

 
